Broyles, C. J.
The plaintiff’s claim, and th‘e defendants’ counterclaims, involving intricate bookkeeping for about four years, were, by consent of all parties, referred to an auditor, who found that the plaintiff was entitled to a judgment against the defendants for $4475.10 and interest. The defendants filed exceptions to this finding and to all the interlocutory findings of the auditor, and the plaintiff filed exceptions to certain interlocutory findings. Subsequently the exceptions were submitted to a jury in the superior court, which returned a finding against each exception, thereby in effect affirming the auditor’s findings. A motion for a new trial based upon the general grounds only was filed, and was subsequently overruled. The order'of the trial judge was as follows: "On considering the within motion for a new trial, it appearing that both the auditor’s findings and the verdict of the jury sustaining the same are supported by the evidence affecting the liability of the movant, the motion is overruled and a new trial is denied.”
After a careful consideration of the record we agree with the learned trial judge that, though on many issues the evidence for the plaintiff and the evidence for the defendants were in acute conflict, the verdict in favor of the plaintiff was authorized. And since the finding of the jury has been approved by the trial court, and no error of law is complained of, the judgment must be and is

Affirmed.


Lulce and Bloodworth, JJ., concur.